20-cv-00311-TJH-PLA Document 30 Filed 09/09/21 Page 1of2 Page ID #:100

Case q JS- 6

10 ||!

IN THE UNITED STATES DISTRICT COURT

 

 

12 CENTRAL DISTRICT OF CALIFORNIA
és SOUTHERN DIVISION
'* || Innovative Sports Management, Inc., | CASE NO. 8:20-cv-00311-TJH-PLAx
is || d/b/a Integrated Sports Media,
[Prepesed} ORDER GRANTING
a Plaintiff, STIPULATION OF DISMISSAL,
17
és VS.
'* || Michael Makasjian, et al,
20
- Defendants.
= IT IS HEREBY STIPULATED by and between Plaintiff Innovative Sports

23
Management, Inc. d/b/a Integrated Sports Media, and Defendants Michael Makasjian,

24

25 || individually and d/b/a Hurricanes Bar and Grill and Hurricane Bar and Grill, Inc., an
26

unknown business entity d/b/a Hurricanes Bar and Grill that the above-entitled action is
27

28

 

 

 
Case $:20-cv-00311-TJH-PLA Document 30 Filed 09/09/21 Page 2of2 Page ID#:101

hereby dismissed with prejudice against Michael Makasjian and Hurricane Bar and
Grill, Inc. and in its entirety,
: This dismissal is made pursuant to Federal Rules of Civil Procedure 41(a)(1).

Each Party referenced-above shall bear its own attorneys’ fees and costs,

8 || IT ISSO ORDERED. = Z
; (aay (laf

10 || Dated: September 9, 2021

 

Terry J. Hatter, Jr.

11 United States District Judge

12
13
14

15

Hf
16
7
18

///
19
20 ///
at WT iI
22
a3 ({///
24 |! ///
25

Hi
26
a7 |I///

28

///

 

 

 
